 PEDRO'S RESTAURANTPedro's Inc., d/b/a Pedro's Restaurant and Hotel andRestaurant Employees and Bartenders Union, Local19, Hotel and Restaurant Employees and Bartend-ers International Union, AFL-CIO. Cases 32-CA-1014 and 32 RC 276November 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENI.LO()AND TRUESI)ALEOn June 19, 1979, Administrative Law Judge Earl-dean V.S. Robbins issued the attached Decision inthis proceeding. Thereafter, Respondent, the Charg-ing Party, and the General Counsel filed exceptionsand supporting briefs, and Respondent and the Gen-eral Counsel filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt her recommended Order, as modified below.3I Respondent and the General Counsel have excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with respectto credibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her findings2 Respondent contends that in finding various authorization cards validthe Administrative Law Judge. contrary to the teaching of Levi Strauss &Co., 172 NLRB 732 (1968). relied solely on the absence of testimony thatemployees were told that the cards were "only" for the purpose of obtainingan election. Alternatively, Respondent contends that there is evidence thatemployees were told that the cards were "only" for an election. As the Boardstated in Levi Strauss (172 NLRB at 733. fn. 7):... a finding of misrepresentation in the soliciting of cards] is [not]confined to situations where employees are expressly told in haec verbathat the "sole" or "only" purpose of the cards is to obtain an election.The Board has never suggested such a mechanistic application of theforegoing principles, as some have contended. The Board looks to sub-stance rather than to form. It is not the use or nonuse of certain key or"magic" words that is controlling, but whether or not the totality ofcircumstances surrounding the card solicitation is such as to add up toan assurance to the card signer that his card will be used for no purposeother than to help get an election. [Emphasis supplied.]We are satisified that in assessing the validity of the cards the Administra-tive Law Judge used the above standard, and in affirming her disposition onthe cards we have also viewed the totality of the evidence concerning therepresentations made to the employees.We find it unnecessary to pass on the validity of Donna Huckstop's autho-rization card since the Union's majority status would not be affected by sucha determination.In the absence of exceptions thereto Member Truesdale adopts pro formathe Administrative aw Judge's inclusion of Angel Ramirez in the bargain-ing unit (See Member Truesdale's dissenting opinion in Tops Club. Inc.. 238NLRB 928 (1978).) Also, in the absence of exceptions, Member Truesdalefinds it unnecessary to pass on the facial validity of the no-solicitation no-distribution rule involved in this proceedingIThe Administrative law Judge recommended that Respondent ceaseand desist from "in any related manner" interfering with the employees' SecORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Pedro'sInc.., d/b/a Pedro's Restaurant, Los Gatos, Califor-nia, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph (f):"(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightsgauranteed them in the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERE) that the election held onApril 21, 1978, be set aside and the petition in Case32-RC 276 be, and it hereby is, dismissed.7 nghts Due to the egregious and widespread unfair labor practices in thiscase. which show a general disregard for the employees' fundamental statu-tory rights and which we have found are sufficient to warrant the issuance ofa bargaining order, we find that the broad language "in any other manner"is necessitated herein. We have modified the recommended Order and noticeaccordingly. Cf Hickmott Foods. Inc., 242 NLRB 1357 (1979).APPENDIXNOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONAl. LABOR RE.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, as amended, and has ordered usto post this notice and we intend to carry out theOrder of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represent-ative of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes withthese rights. More specifically,WE WILL NOT refuse to recognize and bargainwith Hotel and Restaurant Employees and Bar-tenders Union, Local 19, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO, as the exclusive representative of ouremployees in the unit set forth below.246 NLRB No. 92567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL N)O F coercively interrogate our em-ployees regarding their union activities and sym-pathies and the union activities and sympathiesof fellow employees.WE WILL NOT promulgate no-solicitation/no-distribution rules in order to discourage our em-ployees from engaging in union activities.WE WILI. NOT solicit from our employeesgrievances underlying their desire for union rep-resentation and remedy such grievances in orderto discourage their interest in and support of Ho-tel and Restaurant Employees and BartendersUnion, Local 19, Hotel and Restaurant Employ-ees and Bartenders International Union, AFLCIO, or any other union.WE WIl.L NOT promise, announce, or grantbenefits and improvement in working conditionsto our employees in order to induce them to re-ject the Union as their collective-bargaining rep-resentative.WE WI.L NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed in the Act.WE WILL, upon request, recognize and bargaincollectively with Hotel and Restaurant Employ-ees and Bartenders Union, Local 19, Hotel andRestaurant Employees and Bartenders Interna-tional Union, AFL-CIO, as the exclusive repre-sentative of the employees in the following ap-propriate unit, and, upon request, embody in asigned agreement any understanding reached:All full-time and regular part-time employeesemployed at our 316 Santa Cruz Avenue, LosGatos, California, location, excluding all officeclerical employees, casual employees, tempo-rary employees, guards and supervisors as de-fined in the Act.PEDRO'S INC., D/B/A PEDRO'S RESTAURANTDECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge:This case was heard before me in San Jose, California, onvarious dates in February 1978. The original charge wasfiled by Hotel and Restaurant Employees and BartendersUnion, Local 19, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, herein calledthe Union, and served on Respondent, Pedro's Inc., d/b/aPedro's Restaurant on June 21, 1978. The complaint whichissued on July 19, 1978, alleges that Respondent violatedSection 8(a)(1) of the Act.The petition in Case 32-RC-276 was filed by the Unionon February 17, 1978. Pursuant to a Stipulation for Certifi-cation Upon Consent Election approved on March 22,1977, an election by secret ballot was conducted on April21, 1978, which resulted in 36 ballots cast for and 56 castagainst the Union. On April 28, 1978, the Petitioner filedtimely objections to the election, copies of which were dulyserved on Respondent.On June 15. 1978, the Regional Director issued andserved on the parties a Report on Objections, Order andNotice of Hearing in which he recommended that certain ofthe objections be overruled and determined that two of theobjections raised substantial and material issues of factwhich could best be resolved through a hearing. ThereafterPetitioner filed timely exceptions to the Regional Director'sreport. On August 7, 1978, the Board issued a Decision andOrder Directing Hearing in which it adopted the RegionalDirector's recommendation that two of the objections couldbest be resolved by a hearing but, contrary to the RegionalDirector's recommendation, determined that three addi-tional objections could best be resolved by a hearing. TheRegional Director's recommendation that three other ob-jections be overruled was also adopted by the Board.An amended complaint in Case 32 CA 1014 issued onOctober 25, 1978, alleging that Respondent violated Section8(a)(1) of the Act. On that same date the Regional Directorissued an Order consolidating Case 32 RC-276 with Case32 -CA 1014. On October 25, 1978, an amended charge inCase 32-CA-1014 was filed by the Union and served onRespondent. On November 7, 1978, a second amendedcomplaint issued in Case 32-CA-1014 alleging that Re-spondent violated Section 8(a)(1), (3), and (5) of the Act.The principal issues herein are:1. Whether Respondent sought to discourage the unionmembership, support, and activities of its employees bypromising and granting increased promotional opportuni-ties and health insurance; by soliciting their grievances andpromising to remedy said grievances by promulgating a no-solicitation rule; by threatening an employee with loss ofemployment opportunities; and by threatening to terminateemployees.2. Whether Respondent coercively interrogated employ-ees.3. Whether Respondent told employees that it would re-fuse to bargain with the Union if they selected the Union astheir collective-bargaining representative.4. Whether the above conduct is sufficient to warrantsetting aside the April 21, 1978, election.5. Whether Respondent terminated Patrick Lamb be-cause of his union or other protected-concerted activities.6. Whether the above conduct is sufficient to warrant afinding that Respondent has refused to recognize and bar-gain with the Union as the collective-bargaining represent-ative of its employees in violation of Section 8(a)(5) and (1)of the Act.Upon the entire record, including my observation of thewitnesses and after due consideration of the briefs filed bythe parties, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a California corporation with an office andprincipal place of business located in Los Gatos, California,568 PEDRO'S RESTAURANTis engaged in the operation of a restaurant and bar. In thecourse and conduct of its business operations during the 12-month period preceding the issuance of the complaintherein Respondent received gross revenues in excess of$500,000 and during the same time period purchased andreceived goods or services valued in excess of $5,000 whichoriginated outside the State of California.Upon the foregoing I find that Respondent is and hasbeen at all times material herein an employer within themeaning of Section 2(2), (6), and (7) of the Act.11. LABOR ORGANIZATIONThe complaint alleges, the parties stipulate, and I findthat the Union is, and at all times material herein has been,a labor organization within the meaning of Section 2(5) ofthe Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Organizational ActivitiesOn about January 18, 1978,' employee Patrick Lamb, awaiter, contacted the Union regarding organizing Respon-dent's employees. On January 20 Lamb, his brother AlanLamb, Charles Thomas, Nyra Krstovich, Nancy Shaw, andDennis Sheehan' went to the Union's office and discussedsuch organization with union representatives CatherineMullens and Davis. At this time all of them signed cardsauthorizing the Union as their collective-bargaining repre-sentative and were given blank authorization cards andcopies of the Union's area collective-bargaining agreementto distribute to fellow employees.On January 22, Mullens met with about 20 of Respon-dent's employees in the home of Thomas and Krstovich.About 14 employees signed union authorization cards atthis meeting and returned them to Mullens.On January 23, Pat Lamb and Thomas met with severalemployees in a park near Respondent's facility. Several em-ployees signed authorization cards at this meeting. By Janu-ary 25, about 30 or 35 other employees had also signedauthorization cards, most of which were solicited by and/orreturned to Patrick Lamb, herein called Lamb, Thomas, orKrstovich. On January 29, a meeting was held at the homeof Thomas and Krstovich for the Spanish-speaking cooks.About six cards were signed at this meeting.On February 2, a union representative hand delivered toRespondent a letter stating that the Union had obtainedauthorization cards from a majority of Respondent's em-ployees and demanding recognition as the exclusive collec-tive-bargaining representative of Respondent's employees.The letter further stated that if Respondent doubted itsclaim of majority representation the Union would be will-ing to have an independent third party check the authoriza-tion cards against Respondent's personnel records.By letter dated February 7 Respondent's attorney noti-fied the Union that it had a genuine and good-faith doubtthat the Union represented an uncoerced majority of Re-'All dates herein will be in 1978 unless otherwise indicated.2On January 20 they were all wailtpersons in Respondent's employ. How-ever, Sheehan left Respondent's employ on January 24.spondent's employees. On February 17 the Union filed apetition for an election to be held among all of Respon-dent's full-time and regular part-time employees.B. Alleged Threats, Impression of Surveillance, Solicitationof Grievances, and Promises of BenefitsThe undenied testimony of Ronald Weimer, whom Icredit, is that he invited waiter Edward Cone to attend theunion meeting on January 22 at the home of Thomas andKrstovich and told him that if he had any questions theywould be answered then. Cone said that it was totally ri-diculous, there was no need for a union, and he was totallyagainst the idea of a union.' Shortly thereafter, Weimer ob-served Cone conversing with Assistant Manager CynthiaRamirez, herein called Cynthia. Within a few minutes Cyn-thia approached Weimer and said that she wanted to talk tohim at the end of his shift.At the end of the shift, Weimer did talk to Cynthia inRamirez' office. When he arrived Cynthia pulled out his fileand said, "You have all of these pink slips, which are disci-plinary slips. And, as a matter of fact, you have the most inthe Restaurant." Then she said, "People have come to meand told me that you have asked them to these meetings.What are these meetings." Weimer replied, "I don't knowwhat you're talking about." Cynthia said, "But people havecome to me and told me that you have asked them to thesemeetings."Weimer continued to deny any knowledge of any meet-ings. Cynthia again referred to the pink slips stating,"Granted these are for small minor things, and I wouldhate to see you get fired for any little bitty thing." Then sheasked, "Don't you like it here?" Weimer said that he did.Cynthia said, "Well, do you have any problems? Is thereany gripes that you have?" Weimer replied, "The only gripethat I have and everybody else has, the main one, is thatyou treat us like little bitty kids."At around this same time Cone telephoned Peter S. Ra-mirez, Respondent's president and one of Respondent's twoowners. Cone told Ramirez that there were some problems.The employees wanted a health insurance plan, promotionsfrom within, and scheduling according to seniority. Conefurther said that he thought Ramirez should have a meetingwith the employees to resolve these problems because theemployees were considering going union. Ramirez thankedCone for the information and said that he would hold sucha meeting.'On January 26, Ramirez did hold a meeting of employ-ees. He said that he had heard that they had complaintsand gripes that he would like to get out in the open. Heasked what the complaints were. Various employees thencomplained that a waiter had recently been hired "off thestreets" and immediately assigned to one of the best shifts.Ramirez said that Respondent had the right to do this, thatthe individual referred to was very experienced. The em-ployees complained, however, that this was unfair sincesome employees had been promised promotions to waiterpositions, and they thought some system should be workedCone did not sign a union authorization card nor did he attend anyunion organizational meetings.'This is from the testimony of Cone and Ramirez569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDout whereby they would learn whether they would get suchpositions when they became available. Ramirez said that itwas the general practice to promote from within, and thatthey would work out a plan whereby promotional opportu-nities would be posted ani employees would be given firstpreference as to promotions.'One of the employees inquired as to health insurance.Ramirez said that Respondent had contacted several insur-ance companies who would be submitting bids. and thatwhen the bids were finalized he would tell them more aboutthe insurance plan. No mention was made of the Union orunion activities. Someone complained that managementwas issuing excessive and unfair warning notices, calledpink slips. Lamb said that he felt that certain people, in-cluding himself, were being selectively pink slipped, that hefelt that Cynthia, who is Ramirez' sister, was specificallytrying to catch him doing something wrong. Ramirez saidthat he would try to make sure that the pink slips wereissued on a fair and equitable basis.Later that day, Ramirez met with Pat Lamb to discuss anincident which occurred on the previous day when CynthiaRamirez gave him a "last and final" written warning forviolating company policy by eating a cupcake intended forcustomer consumption and for leaving his work station tolook at the recently posted work schedule. Lamb refused tosign the pink slip, and during the course of the discussionCynthia asked Lamb what his grievances were. Lamb re-fused to discuss his grievances, and Cynthia decided to ter-minate him in part admittedly because he refused to discusshis grievances.During this January 26 conversation with Lamb, Rami-rez read to him Cynthia's written account of this incidentwhich stated, inter alia, that Lamb felt that Cynthia thoughthe was a "troublemaker and ringleader." Ramirez reversedCynthia's decision to terminate Lamb and suggested thatthere was a personality conflict between Lamb and Cynthiawhich they should try to resolve. At the end of the discus-sion, Ramirez asked Lamb what his personal gripe was,what bothered him more than anything else. Lamb repliedlack ofjob security, that he could be discharged at any timeon some whim of Cynthia's. Ramirez replied that he couldguarantee Lamb his job.C. Changes in Working ConditionsI. The posting of promotional opportunitiesDuring the week following the January 26 meeting, Re-spondent began posting on the bulletin board all promo-tional opportunities. This continued for the next fewmonths until shortly after the election. Respondent hadnever posted promotional opportunities prior to January26. According to Ramirez, Respondent ceased this practiceThe account of this meeting is from a composite of the testimonies ofseveral witnesses, including Ramirez, which I find more accurately reflectwhat occurred. I note that one or two employee witnesses stated that Rami-rez said that he would institute a new plan of promotion from within. Uponconsideration of all of the testimony as to this meeting, the general agree-ment that promotion from within had been the usual practice, and the post-ing of promotional opportunities which commenced within the week follow-ing the meeting. I find that any reference made by Ramirez to a new planreferred to instituting a posting system and not to instituting a new policy of'promotion from within.after a few months because he had made a promise to theemployees that they would be "in line" and they would begiven first consideration. Accordingly. Ramirez contends,the employee next in line for promotion knew that he or shewould be promoted when the next opportunity arose, andthe posting served no real purpose.2. The no-solicitation ruleWithin 2 weeks after January 26 Respondent, for the firsttime, posted a notice on the bulletin board stating:Based upon long-established rules, your attention iscalled to the following:"Solicitation of any type by employees during workingtime is prohibited."Distribution of literature of any type or descriptionby employees during working time is prohibited."Distribution of literature of any type or description inworking areas is prohibited."Violation of any of the above rules will result in im-mediate disciplinary action, including discharge."There is no contention that the rule is not valid on its face.Respondent contends that this notice merely put intowriting a policy that had been in existence for a long timeprior thereto. Ramirez testified that as a part of orientationall new employees are told that there will be no selling offlowers. soliciting products. wearing buttons or excessivejewelry, and no solicitation of any type. However, Lamband Krstovich testified without contradiction that theywere never told about the existence of a no-solicitation ruleprior to the rule being posted on the bulletin board.6Fur-ther, the undenied testimonies of Lamb, Krstovich, andThomas were that it was common practice for employees todistribute information or catalogs regarding items for sale,party invitations, announcements of bazaars. etc., or toleave such at the table where employees take their breaks.Birthday and other greeting cards would be circulated forsignatures. Also, about a year prior to the hearing herein,Cynthia admittedly solicited signatures on a greeting cardfor employee Juan Meza and collected money from em-ployees for a gift for Meza. She also admits that she wasaware that tupperware was being sold and/or delivered onRespondent's premises, and that she has seen invitations topottery parties and clothing parties posted on the bulletinboard. Assistant Manager Kathleen Rustrum. an admittedsupervisor, testified that she has seen tupperware catalogson the table in the employees' break area.3. The institution of a health insurance planIn mid-March, Respondent held a meeting of all employ-ees except the cooks, Ramirez said that he had a surprisefor them that they had been insured for a week or so anddid not know it. He then introduced Respondent's insur-ance broker and a representative from the insurance com-pany who explained the new health insurance coverage andgave them forms to fill out. The Union was not mentionedduring the meeting.L.amb was hired in September 1976. Krstovich was hired in August 1975.570 Pi l)RO'S RSI'AURANI'The General Counsel alleges that this insurance plan wasinstituted and announced in order to induce employees torefrain from supporting the Union or to withdraw such sup-port. Respondent contends that it had been planning forseveral years to institute a health insurance plan as soon asit was financially feasible. It did become so feasible in 1977.and Respondent began taking steps to implement its deci-sions.The testimony of Krstovich is that in about October1975' Ramirez told employees that once Respondent'sbuilding expansion program was completed Respondentwould be a "big business" and would provide health insur-ance for the employees. The new restaurant was completedin around May 1976. Thereafter, in several meetings, em-ployees inquired as to when health insurance coveragewould commence. Ramirez said he was "looking into it."On one occasion, according to Krstovich's undenied testi-mony which I credit, Ramirez said that restaurants usuallydid not have insurance plans because of the high turnoverrate during the initial 3 months of employment. One of theemployees suggested a plan which covered only those em-ployees who had worked 3 or 6 months. Ramirez said thatperhaps such a plan was possible.On April 23. 1977. Ramirez was again queried as tohealth insurance coverage. According to the minutes of thatmeeting someone asked, "When are we going to receivegroup insurance for all us employees?" Remirez replied,"the Restaurant operation is now in a position to makeinquiries collecting formal bids from several insurance com-panies. Within 90 days, we will have our first good look atinsurance proposals. By the end of November, our manage-ment team should have selected the best plan in terms ofwhat is best for our crew as well as what is needed in theway of basic medical/dental services." No date was men-tioned as to when such a plan would go into effect. Accord-ing to Schimmel. after this meeting Ramirez instructed himto secure bids from various insurance companies.No plan was selected by November 1977.Actually, it is apparent that no concerted attempt wasmade to secure bids prior to November 1977. It is also ap-parent that such attempts were being made in late Januaryand February 1978. The dispute is what was done in theinterim, specifically, what was Respondent's commitmentprior to the advent of union activities.Manager Walter Schimmel testified that between April23 and November 18. 1977. he contacted several insurancecompanies. several of whom indicated a lack of interest inunderwriting such plan and others who, while manifestinginterest, did not follow through. The record contains nodocumentary evidence in support of this contention exceptfor a letter dated November 18. 1977. from a State Farminsurance agent. which seems to indicate that during thepreceding week when Ramirez secured some personal in-surance coverage through this agent the agent was invitedto submit a bid for health insurance coverage for Respon-dent's employees. Also, Schimmel cannot recall the datesthat he contacted these companies.In mid-December employee I'racey Hobson askedSchimmel if she could indicate to her father, Harold Hob-son, an insurance broker. Respondent's interest in securing' Ramirez contends that he first mentioned insurance in 1976a health insurance plan. Schimmel said that she could. andshortly thereafter Harold Hobson. herein called Hobson.telephoned him. Schimmel and Hobson first met on aboutI)ecember 17. 1977. They agreed that lobson would con-tact Prudential Life Insurance ompan, and New YorkLife Insurance Company. In January. Schimmel and attimes Ramirez, met several times with Hobson and/orSchlarb. group insurance area vice president for Prudential.and Schimmel had a number of telephone conversationswith them.According to Schimmel. a proposal was solicited fromNew York Life in January, and he had three meetings inJanuary with a representative from that company. Schim-mel also testified that he solicited a proposal from MBLGroup in December, from Professional Group Administra-tors in January, and that he solicited a proposal tromCrown l.ife Insurance Company in January through JackMontgomery. CLU.The Prudential proposal is dated February .The NewYork Life proposal is dated February with no specific dateindicated. The State Farm proposal is dated February 21,1978. The MBL and Crown Life proposals state that theproposal is valid for a certain specified period from Febru-ary 28 and March 15, respectively. which would seem toindicate that these are the dates the proposals were sub-mitted. The PGA proposal is undated, but the proposalcontains a statement that Respondent had received a quotefrom Prudential of certain specific rates and proceeds to setforth the savings that could he realized with the PGA costsas opposed to the Prudential rates. It also compares PGAcosts with the Crown premium. This would seem to indicatethat the proposal was prepared after Prudential submittedits proposal, and I so find. However, I conclude that thissame inference cannot be drawn from the reference toCrown in the PGA proposal since MBL, PGA, and Crownare all represented by Jack Montgomery, and thus he mayhave had access to premium information from Crown be-fore the formal bid was submitted.I do not credit Schimmel's testimony as to the dates theMBL bid was solicited. I note that the proposals fromMBL. Crown Life, and PGA all indicate that the compa-nies are represented by Jack L. Montgomer. I concludethat it is more likely and I so find that Schimmel dealt withMontgomery in the same was that he dealt with tIobson.He requested proposals and Montgomery secured proposalsfrom the three companies.Also I found Schimmel's testimony to be conflicting insome regards and confusing in other regards, and that hehad a distinct tendency to slant his testimony to indicatethat all critical decisions regarding health insurance cover-age were made prior to Respondent having knowledge ofthe union activities. Thus he testified that a decision wasmade to accept Prudential's proposal in January. Yet theproposal was not submitted until February I. He also testi-fied that he was unaware of any union activity until Febru-ary 20 when Respondent received a copy of the petitionfiled in Case 32 RC 276. In response to other questions.however, he admitted that he was aware of the February 2demand letter, and that in January he knew employees hadbeen in contact with Local 19. Ie admits that he comparedcertain health insurance plans with the Union's health planand states that this comparison was made in the first week571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof January for the purpose of establishing without doubtcompetitive benefits available in the industry.Hobson testified that the February 1 proposal was thefirst formal proposal submitted by Prudential. Several revi-sions were made. The final revision was made probably inabout the third week of February. Shortly thereafter, in thelast week in February, Ramirez indicated that he was goingto accept the Prudential proposal.Hobson also testified that in February, after Ramirez in-dicated that he intended to accept the Prudential plan,Schimmel asked him to compare the benefits under the Pru-dential plan with those under the union plan. Schimmel hadgiven him a copy of the Union's plan with Phoenix Mutualsometime in January.Ramirez' testimony regarding the date certain critical de-cisions as to insurance coverage were made was also con-flicting and revealed a tendency to slant testimony so that itwould appear that the decisions were made prior to theadvent of the Union. Thus Ramirez initially testified thatthe insurance proposal from Prudential was accepted in thefirst 2 weeks of January, and that he saw the written pro-posal the first week in January. When counsel pointed outthat the proposals were dated in February, he admitted thathe did not see the Prudential proposal until February. Healso admitted that he did not rule out the State Farm pro-posal until after it was submitted on February 21, and thatthe reason the Prudential plan was implemented on March6 was because by that time he had received bids from othercompanies and considered the Prudential plan the most ac-ceptable.Hobson testified that the effective date of coverage wasMarch 6, the date the formal application was signed byRamirez and the initial premium paid. Hobson further tes-tified that during the past 10 years he has had extensiveexperience in the formulation and implementation of grouphealth plans, including several for restaurants the size ofPedro's. According to him, it has been his experience thatwith such restaurants it takes a minimum of 2 months froma client's first contact with him to the execution of the for-mal application and initial premium payment.D. The Alleged Interrogations and Other 8(a)(1) ConductAccording to the undenied testimony of Thomas, which Icredit, in early February Cynthia asked him what hethought of the Union. Thomas related his past experiencewith unions and said that there were some good points andthere were some bad points. She asked what his overallimpression was as to having a union represent Respondent'semployees. Thomas replied that overall he felt that a unionwould be very good and that it would benefit employeesmore than it would hurt them. Cynthia then discussed howshe felt a union would hurt Pedro's. Thomas did not testifyin any further detail as to what Cynthia said. He admits,however, that she did not threaten to discharge him or takeany other reprisal against him.On April 5, Ramirez sent letters to all unit employeeswhich contained permissible election propaganda andurged employees to vote no. Lamb testified that on the dayfollowing his receipt of that letter he was in the kitchenwhen Ramirez asked him if he had received the letter.Lamb said that he had. Ramirez asked, "What did youthink of it?" Lamb said that it was a nice letter and walkedinto the dining room. Ramirez came into the dining roomand asked, "What did you think of its contents?" Lambcontinued with his duties. Ramirez again asked, "What didyou think of its contents?" Lamb said that it representsyour point of view, not ours.Ramirez testified in essential agreement except that in hisversion he only asked Lamb once what he thought of thecontents of the letter. Ramirez also testified that on thatsame evening he asked about a dozen employees if theyreceived the letter. According to him, he inquired becausehe wanted to be sure they received the letter. If they hadnot then he would have sent them another letter.On or about April 19 Respondent held a meeting whichall employees were required to attend. Ramirez began themeeting by reading a statement. Lamb testified that Rami-rez read the letters that previously had been sent to employ-ees Ramirez testified that he read a speech prepared byRespondent's attorney. Since the letters and the preparedspeech cover essentially the same subject matter, it is under-standable that Lamb assumed he was reading the letters.However, there is nothing in the record to indicate thatLamb actually saw the papers from which Ramirez wasreading or that as Ramirez was reading Lamb was readingalong from the letters sent to him. Accordingly, I find thatRamirez was reading from the prepared speech.The General Counsel contends that the following por-tions of the prepared speech are violative of the Act:In your own self-interest remember in connectionwith voting, that we have given you a flexible workschedule at your request. There is no such thing underthe union contract. Under the contract that the unionhas with those restaurants in Santa Clara Countywhich are unionized, it is required that the schedule befixed and maintained.Again in your own self-interest, remember what wepointed out with respect to restrictions placed uponstudents under the union contract. Under the union'srequirements, no more than 2 students are allowed towork on any shift at the same time and no more than 4hours a day. In addition, students need the union'spermission to work. You need a permit from the unionwhich is good for only one month. Most of you arestudents. By voting for the union, you would put yourjobs in jeopardy. Unions like to have the same contractfor the same industry or business in the same area.Why does the union want such a restriction on stu-dents? Because they prefer full time workers who paymore dues and it also affords the union bosses an op-portunity to take care of the old timers who are theirfriends. Marolda may say, as he did, to this--"bull-shit," but it is a fact. The restriction is in the union'scontract for the restaurants in Santa Clara County.Marolda cannot escape that fact!Now let me say something about any promises theunion representative may have made to you. Unionrepresentatives are very glib about making promises,most of which they never deliver. They do so to getyour vote, your initiation fees and your dues. To them,you represent a bunch of people who put money in thepockets of the union bosses.572 PEDRO'S RSTAUIRAN IYou know it takes two to make an agreement. Theunion and us, the employer. Merely. because a uniondemands something, it doesn't mean we have to give it.We are only required, if there is a union which hasbeen elected as the bargaining agent, to bargain. Now,what happens if an employer does not agree to theunion's demand. The only alternative the union has isto pull employees out on strike. If there is a strike insuch a situation, an employer has the right to continueto operate its business and the right in that connectionto hire permanent replacements for the strikers.Can you picture yourself on a picket line? Whenthere is a strike, under the law. strikers are off the pay-roll no wages and no tips. Neither do strikers get un-employment benefits. Thus, you have no income com-ing in while your expenses go on. Neither do you evermake up the lost earnings. The union may tell you theywill pay strike benefits. What? Ten or fifteen dollars aweek! Can you live on that?Remember, it is the employer and not the union thatcreates jobs. All the union can do is call strikes anddestroy jobs.During the course of the meeting employees asked ques-tions and made comments. Lamb credibly testified thatwhen Ramirez said only two students would be able towork at the same time if the Union was their majority rep-resentative Lamb challenged the statement. Lamb said thatit was not a true statement, that the actual fact was thatonly two students could work at the same time under re-duced union dues, and that the rest of the employees whowere students would just have to pay full union dues andbecome regular members of the Union.Employee Deda Pitman said that certain union activistswere afraid of their position and inquired if there would beany retaliation against the organizers. Ramirez said that itwould be illegal for him to retaliate against organizers. Pit-man asked if anyone would be discharged. Ramirez said no,that it would be against the law, that every employee had alegal right to inquire about the Union. Someone then askedabout shift cutbacks. Schimmel shrugged his shoulders, andthen Ramirez said that no one would be cut back.Also, Thomas questioned Ramirez' statement that withunion representation the work schedule would not be flexi-ble. Thomas said that each collective-bargaining agreementwas individually negotiated, and schedules did not neces-sarily have to be fixed.Schimmel referred to the union contract and said thatemployees could be charged for breakage under the unioncontract. Thomas said that they could only be charged forbreakage if it was proved to be willful negligence. Someoneasked a question regarding student status, and Schimmelread the following provision from the union contract:Sec. 10. srTUDNTrS: (a) Students will be permitted towork upon receipt of working permit from the Unioneach month. The permit will be good for the currentmonth only. One student will be permitted in eachhouse employing ten (10) or less employees. Not morethan two (2) students will be permitted to work on anyshift at the same time. Students shall not be permittedto work more than four (4) hours per day. If at anytime a student should work more than the four hoursmaximum then the student must become a full-fledgedUnion member and be compensated as such.It is unclear from the record whether he also read subpara-graph (b) of that section:(b) Payment of student fees for dues to the Unionshall not be required prior to the 30th day of employ-ment.At some point during the meeting. Thomas said that hehad to go to school and started walking out of the meeting.Ramirez asked Schimmel if Thomas had permission toleave. Schimmel said that he did not know, he would checkwith Cynthia. Ramirez then said. "Walking out of here isjust like walking off the floor."'Lamb testified that on the night before the election Ra-mirez asked several employees individually "are you withus, we need your no vote." On at least one occasion, ac-cording to I.amb., Ramirez asked, "are you with us, we needyour no vote, 115 no votes" as if it were a cheer. Ramirezdenies making such statements. According to him, on theday of the election, he merely admonished various employ-ees to be sure to vote. Rustrum also testified that she heardRamirez tell several employees, including herself, to be sureto vote. She did not testify as to what occurred the daybet;re. I have previously found Lamb to be an honest, reli-able witness. I credit him in this regard.E. Conclusions as to the Alleged 8(a)(l) Conduct1. The no-solicitation ruleIt is apparent from the evidence and I find that prior tothe posting of the rule on the bulletin board employees en-gaged in various types of solicitation on Respondent'spremises with Respondent's knowledge. I further find inview of the testimonies of Lamb and Krstovich, whom Icredit, that Respondent did not communicate to employeesthe existence of a no-solicitation rule. In reaching this con-clusion I have fully considered Ramirez' testimony that thisinformation is given to employees during orientation. How-ever, I note that there was no testimony to this effect byanyone actually engagd in the orientation of new employ-ees.In view of the above and of the timing shortly after Re-spondent learned of its employees' union activities and at orabout the same time that Respondent was engaged in var-ious other responses to such activities, I find that Respon-dent promulgated a no-solicitation, no-distribution rule aspart of its response to the union organizational activities ofits employees. Accordingly, I find that such conduct wasviolative of Section 8(a)( ) of the Act. See MontgomervWard & Co.. Incorporated. 227 NLRB 1170 (1977).2. Alleged threats, impression of surveillance, solicitationof grievance, and promises of benefits made prior to thefiling of the petitionThere is no essenial disagreement as to what occurred at his meeting.The account herein of what was said is a composite of the testimonies ofLamb, Thomas. Ramirez, and Schimmel. which I find more accurately re-flect what was said.573 DE<CISIONS OF NATIONAL LABOR RELATIONS BOARDWithin 3 or 4 days after learning from Cone of the em-ployees' interest in union representation, Ramirez held ameeting of all employees. He opened the meeting by askingemployees to voice their problems and gripes, and the entiremeeting was devoted to a discussion of such problems andRamirez' response thereto. Respondent contends that thismeeting merely followed a long established practice ofholding meetings during which employees expressed theirgrievances. However, there is no evidence in the record thatRespondent ever held any meeting devoted solely to a re-quest for, and discussion of, employee grievances. In thesecircumstances, I find that Ramirez called the January 26meeting for the sole purpose of soliciting the grievances un-derlying the employees' desire for union representation. Ialso find that this step was taken in response to his recentlyacquired information that the employees were seekingunion representation.In response to Ramirez' request for an airing of theirgripes, the employees expressed three complaints dissatis-faction with the recent hiring of a waiter from "off thestreets" and the need for a system whereby employeeswould be notified of promotional opportunities, the allegedselective and excessive use of written warning notices, andthe failure to provide health insurance coverage. Ramirezspecifically promised to start posting promotional opportu-nities, informed them that bids had been solicited for healthinsurance coverage, promised to give them more informa-tion as soon as the bids were finalized, and promised that hewould try to assure that warning notices were issued on afair and equitable basis. Within the next week, Respondentinstituted a practice of posting promotional opportunitiesand within 2 months instituted health insurance coverage.In these circumstances, I conclude that such conduct wascalculated to, and had the reasonable tendency to, induceemployees to forsake the Union.Accordingly, I find that by soliciting, and promptly rem-edying, certain employee grievances Respondent has vio-lated Section 8(a)(1) of the Act. Similarly, I find that theindividual soliciting of Lamb's grievances later that day andthe promise to remedy same is also violative of Section8(a)(1) of the Act. Further, considering the above conduct,I find that the soliciting of Weimer's grievances by CynthiaRamirez a few days prior to the January 26 meeting carriedwith it an implied promise to remedy such grievances inviolation of Section 8(a)(1) of the Act.The General Counsel also contends that several otherstatements made during Cynthia Ramirez' conversationwith Ronald Weimer in January is violative of the Act.Since Cone was observed talking to Cynthia immediatelyafter Weimer invited him to the January 22 union organiza-tional meeting and shortly thereafter Cynthia queried Wei-mer about inviting employees to meetings and since Conewas Ramirez' informant as to the union activities, I con-clude that Cone informed Cynthia of Weimer's invitation. Ifurther conclude that Cynthia's remark about "meetings"referred to the union organizational meeting. In view of hermentioning the number of warning notices Weimer had re-ceived and the possibility of his being discharged because ofthese notices in the context of questions regarding his unionactivities, I find that Cynthia Ramirez' statement that shewould hate to see Weimer discharged "over some smallthing" constituted a threat in violation of Section 8(a)(1) ofthe Act. See Seven-Up Bottling Company o Bridgeton, NewJersev, Inc., 235 NLRB 745 (1978): Greyhound Taxi Co.,Inc., 234 NLRB 865 (1978). 1 also find that, in the circum-stances, her questioning Weimer as to the nature of thesemeetings constituted coercive interrogation in violation ofSection 8(a)( ) of the Act. See Florida Steel Corporation.224 NLRB 45 (1976).However, contrary to the contentions of the GeneralCounsel, I find that her statements that she had been toldthat Weimer was inviting employees to meetings were notcalculated to nor did they reasonably tend to create theimpression that Respondent was engaged in surveillance ofthe union activities of its employees.3. The posting of promotional opportunitiesAs indicated above, I have concluded that prior to theJanuary 26 meeting it was Respondent's practice to pro-mote from within. It was the one deviation from this policythat caused employee dissatisfaction. Therefore, contrary tothe contention of the General Counsel, I find that Ramirez'promise to adhere to this policy did not constitute a changein working conditions. However, the posting of availablepositions prior to filling them was a new policy which wasinstituted in direct response to an expression of employeegrievance which was solicited by Ramirez at the January 26meeting. In these circumstances, I find that the posting ofpromotional opportunities constituted a change in workingconditions instituted to induce employees to withdraw orwithhold their support from the Union. Accordingly, I findthat Respondent thereby violated Section 8(a)(1) of the Act.4. The institution of the health insurance planThe complaint alleges that Respondent on or aboutMarch 6 granted its employees increased benefits in theform of health insurance coverage in order to discouragetheir union membership, support, and activities. Respon-dent contends that the implementation of the insuranceplan was lawful since it had been promised to employeesand all of the preliminary steps to secure such coveragewere taken prior to the advent of the Union.It is well established that when an employer grants itsemployees' benefits during the pendency of a representationpetition there is a rebuttable presumption that the employeris motivated by an intent to influence the employees in theirchoice of a bargaining representative. Further, the circum-stances and timing of' an announcement of the conferral ofsuch benefits may render the announcement unlawful eventhough the grant of benefit was decided on or consideredprior to the advent of the Union. See N. L.R.B. v. ExchangeParts Company, 375 U.S. 405, 409 410 (1964); Arrow Elas-tic Corporation, 230 NLRB 110 (1977).Here, Hobson credibly testified that the initial steps insecuring insurance coverage were taken in the latter part ofDecember and the first weeks of January. This testimony iscorroborated by the fact that the first formal written pro-posal was dated February 1. I therefore conclude that Re-spondent had commenced serious attempts to secure healthinsurance coverage prior to the commencement of' theunion organizational campaign. However, I further findthat no decision as to a pecific insurance plan was made574 PEDRO'S RESTAURANTprior to the Union's demand since no proposals were sub-mitted prior to February I, and a proposal was not formallyaccepted until March 6.As set forth above, Respondent scheduled the January 26meeting because Cone told Ramirez that the employeeswere dissatisfied because they wanted health insurance andpromotions from within, and that they were consideringunion representation. I have heretofore found that themeeting was held for the sole purpose of soliciting the griev-ances underlying the employees desire for union representa-tion. When the employees confirmed Cone's statement thathealth insurance was one of their three concerns, Ramirezinformed them that he was receiving bids from insurancecompanies and would let them know when it was finalized.This is clearly a promise to remedy this grievance. Further,it was not an idle promise as prior such promises had been,for health insurance coverage which commenced on March6 was announced to employees about a week later and be-came a prominent election propaganda point in Respon-dent's vigorous antiunion election campaign. I also notethat, even though Respondent had shown a tendency toprocrastinate in the past as to securing health insurance, itmanaged to complete all the preliminaries and decide on aspecific plan within little more than the 2 months whichHobson said was about the minimum time to implementsuch a plan.In these circumstances, I find that the announcement andthe timing of the institution of the health insurance planwas calculated to influence the outcome of the election andwas therefore violative of Section 8(aXI) of the Act. SeeBarnes and Noble Bookstores, Inc., 237 NLRB 1246 (1978).5. Other alleged 8(a)(1) conduct following the filing of thepetitionOn around April 6 or 7 Ramirez asked Lamb what hethought of the antiunion election campaign letter Ramirezhad recently mailed to all employees. Admittedly, Ramirezdirected similar queries to other employees. I credit Lambthat when he at first answered in a noncommittal mannerRamirez asked for his opinion of the contents of the letter,and when Lamb did not irmmediately answer he askedagain. I find that this interrogation and Cynthia's interroga-tion of Thomas constituted an attempt to get them to revealthe extent or current status of their union sympathies and istherefore violative of Section 8(a)( ) of the Act. In reachingthis conclusion, I note that, even though Thomas and Lambwere among the most active union adherents, Lamb wasevasive in his answers, and there is no evidence that theyopenly proclaimed their prounion sentiments in the pres-ence of supervisors prior to the April 19 meeting.Similarly I find violative of Section 8(a)(l) of the ActRamirez' interrogation of employees on the day before theelection.The complaint alleges that Respondent threatened em-ployees with loss of employment opportunities if they se-lected the Union as their collective-bargaining representa-tive. In support thereof counsel for the General Counselargues that the mention in the April 19 meeting of the pro-vision in the union area contract which limits the number ofstudent employees constitutes such a threat. I do not agree.Schimmel read the applicable provision of the contract. Ra-mirez' reference to it was an unreasonable interpretation.The specific language was available to the employees, andat least one employee openly challenged this interpretationat the meeting and expressed a more favorable interpreta-tion. Further, even though it was not said in specific rela-tion to that provision. Ramirez did state that Respondent'sagreement was required.The complaint also alleges that on April 19 Ramirezthreatened to terminate an employee in order to discourageunion membership, activities, and support and told employ-ees it would refuse to bargain with the Union in the eventthey designated the Union as their collective-bargainingrepresentative. I find that the evidence does not supportthese allegations.F. The Discharge of Patrick LambLamb began his employment with Respondent in Sep-tember 1976 as a host. Subsequently he became a busboy,then a barboy, and finally a waiter. It is unclear from therecord whether the reclassification to busboy and barboyconstituted a promotion, but it is clear that the reclassifica-tion to waiter was a promotion. Lamb was the employeewho made the initial contact with the Union, he was theunion observer at the April 21 election, and he was one ofthe three or four most active union adherents.Respondent has had for a long time a policy that employ-ees are not to serve drinks to minors. It is the employees'responsibility when in doubt as to a patron's age to checkthe patron's identification. Admittedly, prior to May Re-spondent's management had been somewhat lax about en-forcing this policy. As a result, several parents complainedto Respondent that their minor children had been servedalcoholic beverages there, and at least one complaint to thiseffect was made to the Alcoholic Beverage Control Board.In response to these complaints Ramirez held a meetingof all waitpersons, buspersons, bar personnel, hostesses, andcashiers. Lamb was present at the meeting. Ramirez saidthat it was illegal to serve alcoholic beverages to a minor,and that failure to check identification was a serious of-fense. He said that the Alcoholic Beverage Control Boardwas "on his back" about minors being served alcohol. Ra-mirez said that this was a very serious problem which couldresult in Respondent losing its liquor license.Ramirez said that he was aware that employees had beenlax in this regard in the past. He further said that he hadheard rumors about waitpersons not charging patrons forcertain items, and9that he was concerned about this andalso about employees consuming alcoholic beverages orbeing under the influence of narcotics while on duty. Rami-rez said that anyone violating any of these three rules wouldbe immediately dismissed. Nothing was said regarding theUnion.Shortly thereafter the following notice was posted on thebulletin board:I FILLY UNDERSTAND THAT THERE ARE FOUtR RIASONSFOR CAUSE OF IMMEDIATE DISMISSAL FROM PEDRO'S INC.THEY ARE AS FOI.I.OWS:I Apparently some waitpersons use this device to encourage larger tips.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.) COMING 10O WORK UNDER THE INFLUENCE OF DRUGSOR ALCOOIO., OR HAVING ANY DRUGS OR ALCOHOI. INMY POSSESSION. CONSUMING ALCOHOL OR ANY DRUGSWHIILE ON DUTY.2.) SERVING ALCOHOl. TO MINORS (ANYONE UNDER 21.3.) DISHONESTY: THEFT, GIVING AWAY OF FOOD ORBEVERAGE, NOT CHARGING FOR ITEMS SERVED, ETC.4.) INSUBORDINATION.employee signature:DATE:DEPT:Thereafter, waitress Emma Hevia was discharged fordrinking on duty and waiter Kevin Youngblood was dis-charged for giving away food. Neither of them was a unionactivist. Ramirez testified that Youngblood was the bestwaiter in Respondent's employ,'°and Thomas admits thathe was a better waiter than Lamb.On August 19, Cynthia observed a former employee ofRespondent, Rebecca Trimpey, drinking a margarita. Sinceshe knew that Trimpey was a minor, she inquired of thehostesses as to who was serving Trimpey's table. The host-ess said that Lamb was. Cynthia then asked Lamb if he hadchecked the identifications of the patrons at that table. Hesaid no. Cynthia told him to check. He did. Two of thepatrons had identification, one did not. Cynthia pointed toTrimpey and asked if the name on her identification wasBecky. Lamb said no. Cynthia then removed the drinksfrom the two who did not have proper identification.Kathleen Rustrum, who had recently been promoted toassistant manager, testified that just before the end of her 9to 7 p.m. shift that day Cynthia related the Lamb incidentto her. Since she knew that Lamb had gotten rather irateduring his conversation with Cynthia which resulted in hisJanuary 25 termination, she volunteered to return to workand talk to Lamb.At the end of his shift that evening Rustrum did talk toLamb. At her request, he related what had occurred. Rus-trum read the minutes of the May meeting. She asked if heremembered that and understood it. Lamb said yes. Rus-trum said that left her no alternative. She then said, "its toobad it had to be you." Lamb said, "Yeah, it's too bad allright. If it were anybody else they would have been warnedand they would have had a second chance." Rustrum didnot reply. She gave him his paycheck. Lamb said, "then thisis my last night?" Rustrum said, "yes."Several employees testified as to incidents where minorpatrons seated at their stations had been served drinks andthey were not terminated. Cone testified that in August Ra-mirez instructed him to check a patron's indentification.When Cone checked, she did not have any identification, sohe removed the drink. Later he reported this to Ramirezand told him that he had served the drink not to the minorbut to the gentleman seated next to her and that she hadbeen sipping from his drink. Cone was not disciplined.Thomas testified that during the summer Cynthia askedhim if he had checked the identification of patron LaytonHoward. Thomas said that he had, and he was old enough.Cynthia said that she knew for a fact that he was not 2110 Youngblood is the person whose employment caused such a furor at theJanuary 26 meeting.years old. Thomas said that he only knew what the identifi-cation said. Cynthia instructed him not to serve Howardagain. Thomas was not disciplined.Krstovich testified as to two incidents that occurred afterMay 14, one probably in June or July and one around thetime Lamb was discharged." On one occasion Cynthiaasked if Krstovich had checked a woman's identification.Krstovich said that she had not because her companion, aman who was clearly over 21, had ordered the drinks shehad not looked at her closely. Cynthia said, do not let ithappen again, make sure you check, make sure you lookcloser next time. On the second occasion Cynthia asked ifshe had checked some patrons' identification. Krstovichsaid no because they already had drinks, and when sheasked them if they had already been checked they said yes.When Cynthia checked with the cocktail waitresses shelearned that identifications had been checked and the pa-trons were not minors. As to the other incident Cynthiachecked with the cocktail waitresses and learned that one ofthem had checked the identifications.Another incident involed waitress Tracey Hobson duringthe first week she was a waitress." This was during the lastweek in July. Cynthia asked if she had checked the identifi-cation of two patrons. Tracey said no and proceeded to doso. One of the patrons had no identification, and Traceyremoved her drink. At the end of her shift, she was calledinto the office to talk to Ramirez and Cynthia. They toldher Respondent could lose its liquor license for serving aminor, that this was a serious offense and one of the causesfor termination. She was not given a written disciplinarynotice.Both Ramirez and Cynthia stated in their prehearing af-fidavits that Lamb was the only employee who had failed tocheck an identification before serving drinks to a minor. Atthe hearing herein they both testified that Hobson was notdischarged because she was still in her 30-day probationaryperiod. According to Cynthia, she felt that it would be un-fair to terminate her, she was just in her second week as awaitress, she was very nervous, and she "didn't have thegrip of the job." Ramirez also felt it was fair to give heranother chance because she had just become a waitress.Schimmel" had no recollection of any specific incidents.Nevertheless, he gave some general testimony which I findto be just as conflicting as that he gave regarding the insur-ance. Thus, he initially testified that during his tenure asmanager he had more than once, perhaps more than a doz-en times, discovered that a minor had been accidentallyserved. However, he could not remember how many times,whether this occurred at all during the spring of 1978, orwhen the last such incident occurred. When asked to namespecific employees involved he named Pat Lamb, CindyMussell, Ronald Weimer, Alan Lamb, Nyra Krstovich,Charles Thomas, and Don Simpson. Later he testified thathe recalled such occasions occurring between May 14 andwhen he left Respondent's employ in July. However, when11 At first she testified that it was on the night Lamb was discharged andthen she testified that it happened around the time Lamb was discharged,probably after his discharge.12Tracey did not attend the May 14 meeting. She became a waitress onJuly 22." At the time of the hearing herein Schimmel was no longer in Respon-dent's employ. He was employed there from April 1977 through July 1978.576 PEDRO'S RESTAURANTquestioning as to who he recalled serving alcohol to minorsduring that time period, he replied, "No one in particular,but several in general." According to him, these were situ-ations where the patron could not produce sufficient identi-fication to establish age.Still later, Schimmel testified that after May 14 he recallsno occasions where he observed someone serving alcohol toa minor, nor does he recall any occasion when a member ofmanagement reported such to him. However, he testifiedthat there were occasions during this period when employ-ees told him that other employees had perhaps served alco-hols to minors without checking their identification. Whenasked whether he investigated those reports he answered,"Yes and no." When queried further, he said, "It was not amatter of failing to investigate, it was a matter of notenough evidence or it was hearsay after the fact." Whenasked if there were occasions when he did not investigatethe allegations that employees served drinks to minors, hereplied, "No." When asked whether he recalled which in-stances he did investigate, he answered, "Not at this time."Based on this testimony and the conflicting nature of histestimony as to the health insurance, I find that Schimmel isan unreliable witness, and I do not credit him in the ab-sence of other corroborating evidence.G. Conclusions as to Lamhb s DischargeOn May 14, Ramirez announced to employees three rea-sons for immediate discharge-serving drinks to minors,giving away food and drinks, or using drugs or being underthe influence of such while working. It is undisputed that onAugust 19 Lamb served a drink to a minor whose identifi-cation he did not check. He was discharged that same dayand was told that this was the reason for his discharge.From the testimonies of the witnesses, it is not requirednor is it the practice to check the identification of all cus-tomers. Rather, the waitperson exercises discretion as towhose identification to check. The violation of the rule, Iconclude, is to fail to check the identification of a customerwho is proven to be a minor or who cannot prove whetherhe or she is not a minor. Normally the problem only ariseswhen a supervisor perceives someone to be in that marginalarea where proof of age should be required but the wait-person has either been careless or did not have the sameperception. If the identification has been checked then thewaitperson is in the clear. If the waitperson did not checkthe identification and a subsequent check shows the cus-tomer to be a minor or unable to offer proof of age, then thewaitperson is in trouble. It is rather apparent that this is anawkward rule, one susceptible to unwitting violation. How-ever, the law requires that the holder of a liquor licensemust not serve alcoholic beverages to a minor, so Respon-dent has little choice as to a more equitable rule short ofrequiring proof of age of all customers-a rule almost guar-anteed to irritate customers. Thus, distinctions as to whatconstitutes a violation, which in other situations might ap-pear tortuous, are very real.The General Counsel argues disparate treatment as evi-dence of illegal motivation. However, the only evidencewhich supports disparate treatment involves Tracey Hob-son and the testimony of Schimmel. The incidents involvingCone, Thomas, and Krstovich I find were not violations ofthe rule. As to Cone, he did not serve a drink to the cus-tomer in question. Although Thomas apparently did serve adrink to a minor, he had asked for proof of age and wasshown identification sufficient on its face. As to Krstovich,in one instance she had not checked identifications, but thecustomers were not minors. In the other situation, she ac-cepted the customers' representation that their identifica-tion had been checked by a previous server, and it, in fact,had been checked.As I have indicated above, I place no reliance on Schim-mel's testimony. Tracey Hobson, however, did violate therule. and she was not discharged. She was summoned to theoffice where Cynthia and Ramirez talked to her regardingthe seriousness of the offense and informed her that suchconduct was grounds for immediate dismissal. No writtenwarning relating to this incident appears in her personnelfile.Both Cynthia and Ramirez testified that since she was inher 30 day probationary period as a waitress and still didnot have a grasp of the job, they felt it would be unfair todischarge her. I find that this is not an unreasonable distinc-tion. Lamb had been a waiter for 2 years. Tracey had beena waitress for less than 2 weeks. Furthermore, although noother employee was discharged after the May 14 meetingfor serving drinks to a minor, one employee was dischargedfobr giving away food and another was discharged for drink-ing on the job. In all of the circumstances I find that thefailure to discharge Tracey is not an indicia of illegal moti-vation.The General Counsel argues that another indicia of ille-gal motivation is Rustrum's failure to deny Lamb's accusa-tion that if it had been anyone else, they would have beengiven a second chance. I do not agree. Considering thatboth Lamb and Cynthia admit to mutual hostility whichpredates the union activity, I conclude that Rustrum couldjust as easily conclude that he was referring to this hostilityas that he was referring to his union activities.Similarly, I find unconvincing the General Counsel's ar-gument that illegal motivation is also evidenced by theshifting defenses proferred at the hearing-the conductwhich led to his January discharge, purported use of nar-cotics, etc. During the course of the hearing herein, allcounsel argued, and sought to elicit testimony, in support ofsome rather tenuous positions. However, at all times Re-spondent's position and the testimony of Respondent's wit-nesses was that Lamb was discharged on May 19 for serv-ing drinks to a minor without checking identification.Finally, I note that with the exception of what I havefound to be an implied threat directed at Weimer within thefirst day or two of the union organizational campaign Re-spondent engaged in no threats of reprisal, either direct orveiled. In all the circumstances, I find that the GeneralCounsel has failed to establish that Lamb was dischargedfor any reason other than that asserted by Respondent. Ac-cordingly, I find that Lamb was not discharged in violationof Section 8(a)(3) and (1) of the Act.H. The Alleged Refusal To Bargain1. The unitThe complaint alleges and the parties stipulate that theappropriate unit is:577 DI('CISIONS OF NATIONAL ILABOR REI.A'IIONS BOARI)All full time and regular part time employees em-ployed by Respondent at its 316 Santa Cruz Avenue,Los Gatos. California location, excluding all officeclerical employees, casual employees, temporary em-ployees, guards and supervisors as defined in the Act.As of February 2, there were 109 hourly employees'4onRespondent's payroll and 8 salaried employees. With theexception of' Karen Murray the parties are agreed that allsalaried employees should be excluded from the unit eitheras supervisors or office clerical employees. Thus there are apossible 110 persons in the appropriate unit. Seven of theseare in dispute as to whether they' should be included in theunit:Donna HuckstopWesley FieldingRichard CobbsHarold WestholmAngel RamirezKaren MurrayLloyd HathawayCharging Party contends that Fielding and Cobbs werecasual employees. However, there is no evidence that theywere hired as casual employees or that Respondent everemployed casual employees. Apparently, Charging Party'scontention is that such an inference should be drawn solelyfrom the fact that they were short-term employees. Respon-dent's payroll and personnel records show that Fielding washired on December 24. 1977. His last day worked was Feb-ruary 1, 1978. He was scheduled to work on February 4. Hewas discharged on February 4. Cobbs worked from January3 through March 14. In the circumstances, I find that bothFielding and Cobbs were regular employees who wereproperly included in the appropriate unit as of February 2.Donna Huckstop was discharged on February 8 after shefailed to return work as scheduled following a vacationleave. Respondent's records indicate that the last dayHuckstop worked was January 20. At that time she left fora I-week vacation. She was scheduled to return on Febru-ary 2. Huckstop testified that at the end of the I-weekscheduled vacation she decided not to return to her employ-ment with Respondent. Accordingly, I find that Huckstophad abandoned her employment as of February 2 andshould not be included in the unit.During the hearing counsels for the General Counsel andfor the Charging Party took the position that while HaroldWestholm and Lloyd Hathaway shared a substantial com-munity of interest with unit employees, they should be ex-cluded as guards. Counsel for the General Counsel seems tohave abandoned this position in their post-hearing brief.Since the record clearly establishes that their principal du-ties were directed toward customers' compliance with Re-4 Deborah Sanders and Jose Vasquez appear on Respondent's payroll forthe period ending February 5. However, Respondent's personnel recordsshow that Sanders was separated from her employment with Respondent onJanuary 31, 1978. Although it is not absolutely clear, it appears that theGeneral Counsel may be questioning this separation date since Respondent'spersonnel records also show that Sanders gave notice that February 12would be her last day of employment. Sanders testified but could only recallthat she left Respondent's employ around February I. There is no conten-tion that she appeared on a subsequent payroll. In these circumstances, Ifind that Sanders left Respondent's employ on January 31. Jose Vasquezworked only I day. January 24. He was discharged on January 27. SinceFebruary 2 is the critical date, it is unnecessary to reach Charging Party'scontention that he was a casual employee. In any event, this question wouldbe resolved in the same manner as was Wesley Fielding.spondent's rules that guests waiting in the patio should nottake drinks onto the public sidewalk, and there is no evi-dence that their duties included any responsibility for em-ployees' compliance with Respondent's rules or for protect-ing Respondent's property, I find that they should beincluded in the unit. See Lion Countn' Safliri, 225 NLRB969, 970 (1976).During the hearing counsels for the General Counsel andfor Charging Party took the position that Karen Murrayshould be excluded from the unit as an office clerical em-ployee. However, counsel for the (iGeneral Counsel seem tohave abandoned this position in the post-hearing brief.Since the record establishes that Murray worked in the of-fice I or 2 days a week and that she also worked full time asa cashier with the same wages, benefits, and working condi-tions as other cashiers. I find that Murray should be in-cluded in the unit. See Berea Publishing omnparlv. 140NLRB 516. 519 (1963).The General Counsel and Charging Party contend thatAngel Ramirez should be excluded from the unit. He is anadult, the son of Peter 0. Ramirez, 49';, owner of Respon-dent: the brother of Peter S. Ramirez., president and major-ity owner of Respondent: the brother of Cynthia Ramirez,who was assistant manager of' Respondent on February 2and is presently manager: and is the cousin of' Ray Rami-rez, kitchen manager. Inasmuch as Peter 0. Ramirez ownsless then 50 percent of' Respondent's stock and does notappear to be active in the management of Respondent'sday-to-day operations, does not live with his father nor isthere anv evidence that he receives financial support fromeither his father or his brother, and there is sufficient evi-dence that he enjoys any special or privileged status differ-ent from that of other employees.' I find that Angel Rami-rez should be included in the unit. See Webco Bodies, Inc.dlh/a Wel'hco Pacific, Inc., 237 NLRB 1213 1978): ToyotaMidtown. In(., 233 NLRB 797 (1977): Cerni Motor Sales,Inc., 201 NLRB 918 (1973).2. Alleged majority statusAs of February 2 the Union had authorization cardssigned by 60 of the 109 unit employees. Respondent con-tends that 20 of these cards are not valid because they referto a labor organization other than the Union and becausethey are "dual purpose" cards. By "dual purpose" Respon-dent apparently means that the wording on the card is am-biguous. The authorization cards in question state in thetop half; inter alia.This is not an application for membership and doesnot commit you to membership in this organization.Aside from the blanks to be filled in the bottom half of thecards states in pertinent part:1I note that every other family member enjoys management status,whereas Angel, though desirous of such, has no management position eventhough there was such a position available in mid-1978, The only evidence asto special status was his alleged drinking of alcoholic beverages on the joband his cooking his own meals. There is no evidence as to the date or fre-quency of such conduct or that any supervisor or member of managementwas aware of it. I also note that the record establishes that prinor to the Maymeeting a number of employees drank on the job.578 PEDRO'S RESTAURANTAuthorization for RepresentationLO(:AI JOINt I IXlIt lI 1, BOARD)of ilotel, Restaurant and Hotel Service EmployeesUnion Local No. 180 and Bartenders Union Local No.577 of Santa Clara Count AFI. ('10* * * * *I hereby authorize the Local Joint Executive Boardof Hotel Restaurant and Hotel Service EmployeesUnion Local No. 180 and Bartenders Union l.ocal No.577 of Santa Clara County (AFIl ('10) as my collec-tive bargaining representative.Respondent is contending that the cards are invalid be-cause of' the statement on the top half of' the card. I find nomerit in this contention. Contrary to the case upon whichRespondent relies."l the statement that the card does notcommit the signer to membership in the Union does notrender the card ambiguous. The Board has long held thatlack of membership in a labor organization is not inconsis-tent with a desire to have the labor organization representone for purposes of collective bargaining. See Harlvcy'Wagon Wheel, Inc.. dh/ba Harvev's- Restrt Hotel I Harvel c 'Inn, 236 NLRB 1670 (1978): Nevada L.od gc. 227 NLRB 368(1976). Thus, the statement involved herein does not negatethe authorization and cannot he equated. as Respondentcontends. with cards which den a obligation on the partof the signer.As to the designation of I.ocal 180 and I.ocal 577. therecord establishes that they are the predecessors to theUnion. The Union was the only labor organization attempt-ing to organize Respondent's employees. Literature was dis-tributed identifying the Union as the labor organizationseeking to represent Respondent's employees, and at leastsome employees were given an explanation that notwith-standing the use of the Local 180 and Local 577 cards. therewas only one labor organization involved. Further, there isno evidence that the signers of these cards were confused ormisled as to the identity of the labor organization they weredesignating as their collective-bargaining representative. Inthese circumstances I find that the Local 180 and Local 577cards constitute a valid designation of the Union. SeeClaremont Polychemical Corporation, 196 NLRB 613(1972); Texas Electric Cooperatives, Inc., Treating Division,160 NLRB 440. 453 (1966); Harold's Club Inc.. 194 NLRB13, fn. 1 (1971); Goodfriend Western Corp., d/h/a WranglerWranch, 232 NLRB 527 (1977); Case, Inc., 237 NLRB 798(1978).Respondent further argues that a number of the cardsauthenticated by Charles Thomas should not be used todetermine majority status since Thomas could not identifythe specific cards as the ones he saw signed and/or whichwere given to him by the card signer." I find no merit in thisargument. Thomas credibly testified that he either saw the16 Silver Fleet, Inc., db/a Silver Fleet Motor Erpress. Securim Terminals,174 NL.RB 873 (1969), which involved an authorization card which stated."This does not obligate me in any way."7 The cards of Ramon Dorst, Jamie Furlong, Kerri Martinez, Sally Sulli-van, Donna Phillips, Todd Anderson, Cindy Mussell. Allreda Acosta, NormHavercroft, Jim Kristoff, Martin Brown. and Jim Doss.employees sign cards and/or received the signed cards fromthe card signers and that such cards were transmitted to theUnion. The fact that he cannot identify the handwriting orthat he placed no identifying mark on the card does notdetract from the validity of the cards based on his testi-mon. The same argument was made by Respondent as totour cards authenticated by Lamb8 and two authenticatedby Krstovich.' I reject this argument for the reasons setIorth above as to Thomas and based on the credited testi-monies of Lamb and Krstovich that they observed the sign-ing of the cards and the evidence that the cards were subse-quently given either directly to a union representative or toan employee who in turn gave the card to a union repre-sentative.Respondent argues that the card of Paul Connors shouldnot be counted because it is undated. However, Krstovichtestified credibly that the signed card was given to her byConnors in the week following the January 22 meeting.l:uthermore, Connors testified that he had signed a card atthe beginning of the union organizational campaign whichhe thought he had mailed to the Union. He signed anothercard when Krstovich told him the first card had not beenreceived. Accordingly. I find that Connors had designatedthe Union as his collective-bargaining representative priorto February 2.Respondent also contends that the cards of Sheila Smithand Dawn Simpson were signed under "questionable cir-cumstances" and therefore should not be used in determin-ing majority status. As to Smith, the argument is that in herprehearing affidavit she states that "when I signed I as-sumed that if enough cards were signed it would lead to avote." Therefore, Respondent suggests, her assumption wasbased upon a solicitor telling her that her card would onlybe used for an election. I reject this argument. Smith cred-ibis testified that no such statement was made to her.As to Simpson, she testified that she does not recall what,if' anything, she was told regarding the purpose of the card.Respondent also contends that the authorization cards ofPatrick Ringle. Kathleen Killough Rustrum, Juan Meza,Jack Robinson. Tracey Hobson, Debbie Geist, KathleenCody,. Kevin Flanagan, and Charlene Beck should not beused to determine majority status since it was representedto the card signers that the cards would be used onvly tosecure an election.It is well established that if an authorization card is un-ambiguous i.e., states on its face that the signer authorizesthe union to represent the employee for collective-bargain-ing purposes and does not speak of an election it will becounted in the determination of majority status unless it isproved that the employee was told that the card was to beused solel for the purpose of obtaining an election. Suchexplicit and unambiguous designation is not negated bystatements by the solicitor to the effect that: (I) the cardswould be used to get an election; (2) that the signer had aright to vote either way, even though he or she signed thecard; or (3) that the card would be kept secret and notshown to anyone except to the Board in order to get anelection. See N.LI.R.B. v. Gissel Packing Co., Inc., 395 U.S.575 606 607 (1969). IW4algreen Company, 221 NI.RB 1096i The cards of lames Benoit. t.auren O'Conner, Ernesto Juarez, and PhilLavios.'' The cards of lynda Sims and Beth Boland.579 I)ECISIONS OF1 NATIONAL LABOR RELATIONS BOARD(1975); Levi Strauss & Co., 172 NLRB 732 (1968); GeneralSteel Products, Inc., and Grown Flex of North Carolina, I(.,157 NLRB 636, 643 648 (1966); Cumberland Shoe (orpora-tion, 144 NLRB 1268 (1963).As stated by the United States Supreme Court in Gissel:employees should be bound by the clear language ofwhat they sign unless that language is deliberately andclearly canceled by a union adherent with words calcu-lated to direct the signer to disregard and forget thelanguage above his signature. There is nothing incon-sistent in handing an employee a card that says thesigner authorizes the union to represent him and thentelling him that the card will probably be used first toget an election. Elections have been, after all, and willcontinue to be, held in the vast majority of cases: theunion will still have to have the signatures of 30' ofthe employees when an employer rejects a bargainingdemand and insists that the union seek an election. Wecannot agree with the employers here that employeesas a rule are too unsophisticated to be bound by whatthey sign unless expressly told that their act of signingrepresents something else.The facts herein do not support Respondent's contention.Thus, Ringle first testified that Krstovich told him that "ifthe house had a certain amount of votes there would be anelection for the union." l.ater he testified that she said if acertain number of employees signed the cards there wouldbe a possibility of a union vote, and then she spoke of thepossibility of the benefits that would result from the Unionbeing brought in.Juan Meza, a/k/a Salvador Barrientos. testified thatKrstovich and Alan amb told him that he was not joiningthe Union by signing a card, that he was giving authoriza-tion to "make an election." Krstovich testified that she saidthey needed a majority of the employees to sign cards be-fore they could get an election.Meza also testified that at a meeting on January 29 heldfor Spanish-speaking cooks20they were told that they werenot joining the Union by signing the cards, that they weregiving an authorization to "make an election." He does notrecall whether anything else was said with regard to theauthorization cards.All of the witnesses agree that the meeting started beforeMeza arrived. Mullens, Krstovich, Lamb, and union repre-sentative Ginger Bautista and her husband Tony all testi-fied that Mullens spoke to the employees prior to them sign-ing authorization cards at the meeting. According to them,Mullens said if a majority of the employees signed authori-zation cards the Union could represent the employees incollective bargaining with Respondent. I credit this testi-mony.I also credit Meza that he told the employees that bysigning the cards they were not joining the Union and thathe mentioned an election to them. However, I do not creditthat he recalls the exact words that he used. He also testi-fied that he does not recall whether Mullens said anythingelse regarding the cards.There was much testimony as to whether after Meza ar-20 Cards were signed at the January 29 meeting by Presiliano Mendoza.Juan Mendoza, Arturo Soria, Jose Medina, and Arturo Bautista. Meza re-turned his signed card to the union representative at this time.rived at the meeting he interpreted for Mullens. However, itis undisputed that during the course of the meeting Mezaspoke to the other cooks. In the circumstances find itirrelevant whether Meza was specifically requested to act asan interpreter. The informality of the meeting, the fact thatthe comments were directed toward a small group of em-ployees of whom only Meza spoke English reasonablywould lend some credibility to what he said if not refutedby Tony Bautista, Mullens' official interpreter.Considering the totality of what was said regarding thecards I find that during the January 29 meeting it was notrepresented to the employees in attendance that the autho-rization cards would be used only for the purpose of secur-ing an election or that signing the charges would not obli-gate them in any way. Similarly, I find that neither Mezanor Ringle was told that the authorization cards would heused only for the purpose of securing an election.Kevin Flanagan testified that he was told that they weretrying to get enough employees to sign authorization cardsso the Union could set up an election to see if the employ-ees wanted the Union to represent them. Kathleen Codytestified that Weimer asked her to sign an authorizationcard. As to what Weimer said at the time she testified:Q. Do you recall what Ron Weimer said to youabout the card when he asked you to sign?A. He just said that it would he a vote for the peo-ple inside of Pedro's to decide whether or not theywanted the union to come in.Q. Tell me everything he said?A. Everything he said to me?Q. Yes.A. He handed me the card and told me to sign itbecause it would be, you know, to let us know howmany people in Pedro's did want the union to come in.Q. I see. What else did he say?A. IHe said that we would have another vote,whether or not, so we could have the union come in.But he told me there wouldn't be a second vote.Q. I see. What else did he say?A. That's the main thing I can remember. He reallydidn't explain to me exactly in full.Weimer testified that he explained that the cards wereconfidential, that the Union would go to Respondent andrequest bargaining, but if Respondent refused then therewould be an election. I credit Weimer. I found him to be anhonest and reliable witness, and although Cody's testimonyis confused, it seems to indicate that Weimer did say some-thing to the effect that there would not necessarily be avote.Tracey Hobson, herein called Tracey, testified that shewas told that the purpose of the card was so they couldhave a democratic vote and get the opinion of all the em-ployees as to whether they wanted to be represented by theUnion. She does not recall who said this, nor does she recallif it was the only thing said about the purpose of the cards.She also testified that she signed an authorization card aftershe attended a January 22 union meeting, but she does notrecall whether a union representative was present at themeeting or whether anyone spoke to the employees present580r PEDRO'S RESTAURANTabout signing authorization cards. I do not credit this testi-mony since a principal purpose of the meeting was to securesignatures on authorization cards, and a number of employ-ees signed cards at that meeting.Several employees and union representatives testifiedthat at this meeting Mullens stated that by signing the cardsthey were requesting the Union to represent them in collec-tive bargaining. She also stated that if they solicited fellowemployees to sign cards they should explain that they mustread the card, that the cards meant they were asking theUnion to represent them, and that the cards must he re-turned to the Union.2' In these circumstances I find that itwas not represented to Hobson that the authorization cardswould be used solely to secure an election.Kathleen Killough Rustrum testified that Krstovichasked her to sign the card. At that time, according to Rus-trum, Krstovich said that if one signed an authorizationcard it would bring an election into the restaurant foreveryone to decide whether they wanted a union, and thatsigning a card did not necessarily mean that you wanted aunion to represent you, just that you wanted an election.Rustrum also attended the January 22 meeting at whichshe handed in her signed authorization card. She testifiedthat at the meeting Mullens said that the authorization cardwas a no-obligation card, that you would sign to get anelection and that signing a card did not mean you weregoing to vote yes or no for the Union. I do not credit Rus-trum. She is the only witness who testified that she was toldthe card was a no-obligation card, which is exactly Respon-dent's contention.2Also, she is the only witness to testifythat Mullens said that signing the card does not mean youare going to vote yes or no for the Union or that you wantthe Union to represent you.Deborah Geist first testified that prior to signing an au-thorization card she was present when the principal unionsolicitors were discussing the Union, that one of them ex-plained to her that the card was strictly confidential, thatthe card was just to have a union vote, and that it did notmean that you were for the Union or against the Union.Later she testified:Q. Now, let me rephrase the question. Do you recallwhether anyone at that meeting said either the words Iam going to tell you or something close to that: Thatthe Union was trying to get authorization cards forpeople so that the Union could represent the people:and if they got 50 percent or more they would try toget Pedro's to recognize them, and if Pedro's wouldn'trecognize them, then they would file a petition for anelection. Was that said?A. I don't remember. It could have been.Q. Was something similar to that said, if not thoseexact words?A. Gosh, I don't-I can't really say. It might havebeen.Q. Was it explained to you that the Union wantedto get cards for people so they could represent the Pe-21 Lamb also testified that Mullens gave these instructions to the six em-ployees who initially met with the Union.I At the time of the hearing Rustrum was assistant manager and an ad-mitted supervisor.dro's employees; do you remember that that much wassaid?A. Okay, that.Lamb testified that he explained to Geist the purpose ofthe card. According to him, he told her that by signing thecard she would be choosing the Union to represent her incollective bargaining. I credit Lamb. As indicated above, Ifound him to be an honest and reliable witness. Much of histestimony as to other events is corroborated, and Geist'slast testimony tends to corroborate his testimony.Although Jack Robinson twice testified in response toleading questions that he was told the authorization cardswere "just for the purpose of an election" or "only for thepurpose of getting an election," he was insistent that he wastold that if a majority of the employees signed the card theUnion would represent them in collective bargaining.Krstovich testified that a group of employees includingRobinson was discussing how many signed authorizationcards they had, and she made the statement that if they gota majority they could get the Union to represent them.Lamb testified that he spoke to Robinson and told himthat when he signed the card he would be choosing theUnion to represent him as an exclusive bargaining agent,which meant that by signing the card he was asking theUnion to bargain with Respondent for better working con-ditions. Considering the totality of Robinson's testimonyand the testimonies of Krstovich and Lamb I find that Rob-inson was not told that the sole purpose of the authoriza-tion cards was to secure an election.Charlene Beck testified affirmatively to a leading ques-tion based on her prehearing affidavit as to whether she wastold that if the Union got 50 percent of the cards they couldforce a vote on Pedro, that she was under no obligation tojoin the Union or not to join it and that it was meant as ashowing of interest. However, when questioned further shetestified that she could not recall exactly what she was told,and that what she said in her affidavit was just her interpre-tation and her belief. She denies that she was told that theauthorization cards were just for the purpose of an election.Based on the above I find that on February 2 when theUnion demanded recognition the Union had received validsigned authorization cards from 60 of the 109 employees inthe appropriate unit.3. The appropriateness of a bargaining orderImmediately upon learning of its employees' union ac-tivities Respondent held a meeting of all employees for thesole purpose of identifying the grievances underlying its em-ployees' desire for union representation. They expressedthree items of dissatisfaction---the selective and excessiveuse of written warning notices, failure to provide healthinsurance, and the denial of promotional opportunities byhiring "off the streets" persons to fill more desirable posi-tions. Ramirez immediately assured the employees that hewould attempt to insure that warning notices were used in afair and equitable manner. He reminded them that Respon-dent's policy and actual practice was to promote fromwithin, and that the recent deviation which was concerningthem was not usual.When someone suggested that there should be some sys-581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtern for informing employees of vacancies Ramirez prom-ised that Respondent would start posting promotional op-portunities. Within the week it implemented this promise.As to health insurance, Ramirez informed employees that ithad solicited bids from various insurance companies andwould let them know when the plan was finalized. Within 5or 6 weeks it selected and implemented a plan. Thus, it isapparent that at a time when it was refusing to recognizeand bargain with the Union, Respondent deliberately em-barked upon a course of action designed to convince em-ployees that their demands could best be met through directdealing with Respondent, and that union representationwould afford them no advantages.The prompt steps that Respondent took to redress thegrievances which were the focal points of employee interestis likely to have had a significant impact on the employees'freedom of choice rendering the election an inaccurate reg-ister of employee desire as to union representation. Further,this conduct has had effects which cannot be expungedthrough traditional Board remedies. I therefore concludethat Respondent's conduct has undermined the Union'smajority and rendered doubtful or impossible the holdingof a free and fair second election. See N.L.R.B. v. GisselPacking Co., supra.In reaching this conclusion I have carefully consideredthe fact that Respondent commenced serious attempts tosecure health insurance prior to the union activity. How-ever, it had not then selected a specific plan or received anywritten proposals. It had incurred no obligation, financialor otherwise, and had made no announcement of its activi-ties to employees. Thus, it was absolutely free to reconsideror abandon its original decision. Further, the employeesfirst learned of Respondent's activities in this regard in thecontext of Respondent's redress of the grievances underly-ing their interest in union representation. This, coupledwith Respondent's past history of promising health insur-ance and then not delivering, would reasonably tend to en-courage a belief on the part of the employees that the healthinsurance plan was instituted in specific redress of theirgrievances, thereby exerting a strong and lingering coerciveeffect on the employees' freedom of choice. As the Boardhas said in a similar case: "Such conduct must, of necessity,have a strong coercive effect on the employees' freedom ofchoice, serving as it does to eliminate, by unlawful meansand tactics, the very reason for a union's existence. We canconceive of no more pernicious conduct than that which iscalculated to undermine the Union and dissipate its major-ity while refusing to bargain. Neither is there any conductwhich could constitute a greater impairment of employees'basic Section 7 rights under our Act, especially since suchconduct by its very nature has a long-lasting, if not perma-nent, effect on the employees' freedom of choice in selectingor rejecting a bargaining representative." See Teledyne Den-tal Products Corp., 210 NLRB 436 (1974).In these circumstances I find that Respondent has vio-lated Section 8(a)(5) and (1) of the Act by refusing to recog-nize and bargain with the Union as the majority represent-ative of its employees while coterminously engaging inconduct which undermined the Union's majority status andprevented the holding of a fair election. See Red Barn Sys-tem, Inc., 224 NLRB 1586 (1976); Trading Port, Inc.. 219NLRB 298 (1975).IV. lile OBJI(CTIONSThe objections involved herein are:I. Following the filing of the petition herein, at a datepresently unknown in February 1, 1978, the Employer un-lawfully advised all of its employees that he would be offer-ing them new benefits and working conditions, includinghealth, dental, and life insurance programs and new promo-tional opportunities.2. Following the filing of the petition herein, at a datepresently unknown in March 1978, the Employer unlaw-fully implemented new medical, life insurance, and dentalprograms at substantially increased cost to the Employer.4. Following the filing of the petition herein, the Em-ployer unlawfully interrogated employees on numerous oc-casions during February, March. and April 1978 concern-ing their affiliation with and interest in the Union.7. Two days before the election herein, the Employer un-lawfully held mandatory employee meetings on the Em-ployer's premises; threatened one employee with termina-tion who left the meeting: implied that he did not have tonegotiate or agree to any kind of contract in the event theUnion won the election; and declared that the Union hadno power except to strike and that the employees wouldhave to strike in order to achieve their demands.8. One day before the election herein and on the day ofthe election, the Employer unlawfully interrogated and in-timidated employees, unlawfully interfering with the rightsof the employees to privately express their performance foror against the Petitioner.The only evidence as to Objection I is the January 26meeting. Since this meeting occurred prior to the filing ofthe petition herein, I recommend that Objection I be over-ruled.As discussed above, I find nothing unlawful in the April19 meeting. Accordingly, I recommend that Objection 7 beoverruled.I have found above that the announcement and timing ofthe institution of the health insurance plan and that certaininterrogations of employees during the critical periodherein are violative of Section 8(a)( ) of the Act, and thatsuch conduct also interfered with the employees' exercise ofa free and untrammeled choice in the election held on April21, 1978. Accordingly, I recommend that Objections 2, 4,and 8 be sustained, that the said election be set aside, andthat the petition in Case 32-RC-276 be dismissed.CONCILUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of' Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. On January 29, 1978, the Union was designated as themajority representative for purposes of collective bargain-ing of Respondent's employees in the unit described as fol-lows:All full time and regular part time employees em-ployed by Respondent at its 316 Santa Cruz Avenue,Los Gatos, California location, excluding all officeclerical employees, casual employees, temporary em-ployees, guards and supervisors as defined in the Act.582 PEDRO'S RESTAURANTThe aforesaid unit is a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4. Commencing on or about February 2, 1978. theUnion has requested and is requesting Respondent to bar-gain collectively with it as the exclusive bargaining repre-sentative of the employees in the unit described above withrespect to wages, hours, and other terms and conditions ofemployment.5. By refusing to recognize and bargain with the Unionas the majority representative of its employees while coter-minously engaging in conduct which undermined theUnion's majority status and prevented the holding of a airelection Respondent has violated Section 8(a)(1) and (5) ofthe Act.6. Respondent has interfered with, restrained, and co-erced employees in violation of Section 8(a)( I) of the Act bymaking promises or benefits to employees in order to in-duce them to reject the Union as their collective-bargainingrepresentative, announcing and granting to employees im-provements in benefits and working conditions in order toinduce them to reject the Union as their collective-bargain-ing representative, interrogating employees regarding theirunion activities and sympathies, by soliciting the employ-ees' grievances underlying their union activities, and bypromulgating a no-solicitation, no-distribution rule in orderto discourage employees from engaging in union activities.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. Respondent has not engaged in the other unfair laborpractices alleged in the second amended complaint herein.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and (5)of the Act, I shall recommend that Respondent cease anddesist therefrom and take certain affirmative action in orderto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, the entire record in this proceeding and pursu-ant to Section 10(c) of the National Labor Relations Act asamended, I hereby recommend the following:ORDER"The Respondent, Pedro's Inc., d/b/a Pedro's Restaurant,Los Gatos, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain with Hotel and Restaurant Em-ployees and Bartenders Union, Local 19, Hotel and Restau-rant Employees and Bartenders International Union, AFL-2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.CIO, as the exclusive representative of its employees in theunit set forth below.(b) Coercively interrogating its employees regardingtheir union activities and sympathies and the union activi-ties and sympathies of fellow employees.(c) Promulgating no-solicitation, no-distribution rules inorder to discourage employees from engaging in union ac-tivities.(d) Soliciting from its employees grievances underlyingtheir desire for union representation and remedying suchgrievances in order to discourage their interest in and sup-port of Hotel and Restaurant Employees and BartendersUnion, Local 19, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO.(e) Promising, announcing, and granting benefits and im-provement in working conditions to its employees in orderto induce them to reject the Union as their collective-bar-gaining representative.(f) In any related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inthe Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Upon request, recognize and bargain collectivelywith Hotel and Restaurant Employees and BartendersUnion, Local 19. Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, as the exclu-sive representative of the employees in the following appro-priate unit and, upon request. embody in a signed agree-ment any understanding reached:All full time and regular part time employees em-ployed by Respondent at its 316 Santa Cruz Avenue,Los Gatos, California location, excluding all officeclerical employees, casual employees, temporary em-ployees, guards and supervisors as defined in the Act.(b) Post at its place of business in Los Gatos, California,copies of the attached notice marked "Appendix."2' Copiesof said notice, on forms provided by the Regional Directorfor Region 32, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Diretor for Region 32, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS ORDERED that all allegations of the complaint whichhave not been sustained be dismissed.IT IS FURTHER ORDEREDl) that the election held on April21. 1978. be set aside and the petition in Case 32 RC-276be. and it hereby is. dismissed.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United Stales Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."583